TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00814-CV


Walter Lee Hall, Jr., Appellant

v.

U. S. Bank National Association, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002606, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Walter Lee Hall Jr. filed his notice of appeal on December 7, 2010,
accompanied by an affidavit of indigence.  The district clerk's office has not filed the clerk's record
and sent Hall a letter requesting payment before the record will be prepared.  However, under the
rules of appellate procedure, unless a contest was filed and sustained, Hall is deemed to be indigent. 
See Tex. R. App. P. 20.1(f); see also id. R. 20.1(e) (trial court clerk, court reporter, or party may file
contest).  We therefore order the clerk's office either to provide proof that a proper and timely
contest to Hall's affidavit was filed and sustained or, if no such contest was filed, to prepare and file
the record, at no expense to Hall, no later than May 13, 2011.

Before Justices Puryear, Pemberton and Rose
Filed:   April 15, 2011